Appeal by the defendant from an order of the County Court, Westchester County (Bellantoni, J.), entered January 4, 2005, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to designate him a level three sex offender was supported by clear and convincing evidence and, thus, should not be disturbed (see Correction Law § 168-n [3]; People v Solis, 52 AD3d 800 [2008]; People v Bula, 41 AD3d 569 [2007]; People v Morris, 33AD3d 778 [2006]; People v Baylor, 19 AD3d 467 [2005]; People v Cureton, 299 AD2d 532 [2002]).
The parties’ remaining contentions either are without merit or need not be reached in light of our determination. Fisher, J.P., Santucci, Eng and Chambers, JJ., concur.